IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

FLORIDA DEPARTMENT OF                  NOT FINAL UNTIL TIME EXPIRES TO
REVENUE by and on behalf of            FILE MOTION FOR REHEARING AND
MARSHA ANTOINETTE HAYE,                DISPOSITION THEREOF IF FILED

      Petitioner,                      CASE NO. 1D14-2999

v.

CARLTON HASANI KERR,

      Respondent.

___________________________/


Opinion filed February 9, 2015.

Petition for Writ of Certiorari.

Pamela Jo Bondi, Attorney General, and William H. Branch, Assistant Attorney
General, Child Support Enforcement, Tallahassee, for Petitioner.

No appearance for Respondent.




PER CURIAM.

      The Florida Department of Revenue (DOR) petitions for a writ of certiorari to

review an order directing the mother, the father, and the child to submit to paternity

testing. The order was entered in a proceeding to establish Respondent’s child
support obligation and was based on a report entered by the same child support

hearing officer who recommended the paternity testing order that we quashed today

in Florida Department of Revenue ex rel. Corbitt v. Alletag, Case No. 1D14-3011

(Feb. 9, 2015). Like the order in that case, the order in this case departs from the

essential requirements of law because the issue of paternity was not placed in

controversy by the father and good cause was not shown for paternity testing. And,

even though it was the mother who requested paternity testing in this case,1, 2 we



1
   At the hearing, after the Respondent admitted that he signed the child’s birth
certificate, that he did not dispute that he was the child’s father, and that he was not
asking for a DNA test, the following colloquy occurred between the child support
hearing officer and the child’s mother:

             THE COURT: Why is it that you want DNA testing to be
             conducted?

             THE MOTHER: Because when we’re arguing and my
             child is there, [Respondent] continually says in front of her
             that he doubts that he is her dad and it makes me and my
             daughter cry. I don’t need the DNA test. He is the father.
             But he keeps holding that against my head that he doubts
             that he’s the child’s dad and I’m tired of hearing it.

             THE COURT: All right. Thank you. Based upon the
             testimony, it’s in the best interest of the minor child that
             DNA testing be granted.
2
   Even though DOR filed the petition to establish child support on behalf of the
child’s mother, it is not precluded from seeking review of the order authorizing the
paternity testing requested by the mother because counsel for DOR objected below
and because DOR is effectively vindicating its own interests (and the interests of the
child) by establishing Respondent’s child support obligation since the funds received
from Respondent offset the public assistance benefits paid to the mother. See
                                          2
have jurisdiction to review the order because the harm resulting from the child

having to submit to paternity testing cannot be remedied on appeal. Accordingly, as

we did in Alletag and the cases cited therein, we grant the petition for a writ of

certiorari and quash the trial court’s order requiring the parties to submit to paternity

testing.

       PETITION GRANTED; ORDER QUASHED.

BENTON, WETHERELL, and SWANSON, JJ., CONCUR.




generally §§ 409.2551, 409.2561, 409.2564, 409.2567, Fla. Stat. (2014).
Additionally, DOR has to pay for the paternity testing.
                                        3